543 U.S. 953
JACKSONv.BIRMINGHAM BOARD OF EDUCATION.
No. 02-1672.
Supreme Court of United States.
November 1, 2004.

1
C. A. 11th Cir. [Certiorari granted, 542 U. S. 903.] Motion of Alabama et al. for leave to participate in oral argument as amici curiae and for divided argument granted. The time is divided as follows: 20 minutes to respondent and 10 minutes to Alabama et al. Motion of the Acting Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted.